Citation Nr: 1216513	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  09-37 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for residuals of an injury to the left leg, claimed as a left thigh disability.

3.  Entitlement to a rating in excess of 50 percent for depression.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to September 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2008 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2011.  A transcript of the hearing is associated with the claims file. 

REMAND

The Board is of the opinion that further development is necessary prior to decision on the Veteran's service connection claims for low back and left leg disabilities and her increased rating claim for depression.  

Low Back and Left Leg

The Veteran contends that she has current low back and left lower extremity disabilities from an in-service injury caused by a fall into a manhole.  The service treatment records (STRs) reflect that in December 1988, the Veteran fell into an open, unmarked manhole.  Following treatment, she was diagnosed as having a contusion of the left thigh and abrasion of the right shin area.  Treating personnel noted that she had tenderness in the left hip and thigh area.  X-ray of the areas showed no radiographic abnormalities.  The Veteran contends that she had a "spiral fracture" of the leg following this incident, but there is no in-service documentation of the same.  

The Veteran was afforded a VA muscles examination in September 2008, during which she reported the fall into the manhole.  The examiner found no evidence of a fracture to the left thigh, and physical examination revealed that the left hip and left knee joints were both intact.  She endorsed left lower extremity weakness due to pain, and the examiner identified this as minimal weakness.  Following review of the claims file and upon examination, the examiner indicated that this was a normal physical examination without any muscle impairment.  The examiner found no residuals from the in-service injury.  The examiner did not examine the Veteran's back complaints or provide an opinion of the same.  

A review of the medical evidence shows that the Veteran receives treatment at the VA medical center for low back and left leg pain.  She has been diagnosed as having degenerative changes at L4-5 and L5-S1, with small disc bulges.  There was a sclerotic lesion found on the left femoral neck that was most likely a benign lesion (bone island).  The VA physician indicated that the Veteran could have been born with this lesion or it could have developed from a fall.  The Veteran was then scheduled for an MRI of the left hip, which showed no evidence of fractures, dislocations, or problems with the bones.  

In April 2011, the Veteran underwent a private consultation and examination related to her low back and left leg complaints.  This examination was performed by a chiropractor, who noted in the Veteran's medical history that she suffered a "severe injury to her low back and legs" and was admitted to the hospital for one week following a fall in an open manhole.  He indicated that the Veteran was diagnosed as having a spiral fracture of her left femur and it was casted.  He stated that she had a light duty profile the rest of her military service.  The chiropractor diagnosed the Veteran as having degenerative joint disease of the lumbar spine concomitant with chronic discopathy, left sciatic radicular pain, neurological weakness of the left lower extremity, degenerative joint disease of the left hip, chronic bursitis of the greater trochanter of the left femur, and degenerative joint disease of the left knee.  He opined that these disabilities were caused by her fall into a manhole during service.  This chiropractor did not provide a rationale for his opinion, nor did he indicate how he diagnosed these disabilities (x-rays, clinical records, or from actually treating the Veteran).  In addition, he based his opinion only the history related by the Veteran, her contentions of which are not supported in the STRs.  Finally, he did not indicate he reviewed her claims file prior to offering his opinion.  For these reasons, the Board finds the April 2011 private opinion to be inadequate for adjudication purposes.  

The Veteran has not been afforded a VA examination in conjunction with her claims for service connection for a low back and left lower extremity disabilities other than a VA muscles examination in September 2008.  There is evidence of a current disability of the low back and a possible disability of the left lower extremity, a possible nexus to military service, and the Veteran's own reports of continuity of symptomatology.  Therefore, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present low back and left lower extremity disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Veteran reported that she is in receipt of Social Security disability benefits from the Social Security Administration (SSA).  Although she submitted some of her SSA documents showing the grant of disability benefits, there may be outstanding supporting medical documentation in her SSA records that have yet to be associated with her VA claims file.  Where there is actual notice to VA that the appellant is receiving disability benefits from SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).

Depression

In a June 2010 rating decision, the RO denied a rating in excess of 50 percent for the Veteran's service-connected depression.  In September 2010, the Veteran filed a notice of disagreement as to the continuance of the 50 percent rating.  Of date, there has been no issuance of a Statement of the Case (SOC). 

Remand is accordingly required at this point to enable the originating agency to issue an SOC. See Manlincon v. West, 12 Vet. App. 238 (1999) (when the claimant has filed an NOD and there is no SOC on file for that issue, the Board must remand, not refer, the issue for issuance of an SOC). 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should issue to the Veteran and her representative an SOC on the issue of entitlement to a disability rating in excess of 50 percent for depression.  They should be informed of the requirements to perfect an appeal with respect to the issue.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims-including SSA medical records upon which her grant of SSA disability benefits was based.  

3.  Then, the RO or the AMC should afford the Veteran an examination by a physician with appropriate expertise to determine the etiology of any low back and left lower extremity disabilities present during the period of this claim. 

The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based on the review of the file and the examination of the Veteran, the examiner should state a medical opinion with respect to each low back and left lower extremity disability present at any time during the pendency of this claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disability is etiologically related to active service. 

The examiner is asked to specifically address the Veteran's documented fall into the manhole during service and her contention that she had a "spiral fracture" of the left leg during service.  

The rationale for each opinion expressed must be provided. 

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and her representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

